Title: From George Washington to Thomas Waggener, 9 January 1756
From: Washington, George
To: Waggener, Thomas



[Winchester, 9 January 1756]
To Captain Thomas Waggener, of the Virginia Regiment.

I have ordered Lieutenant Colonel Stephen, so soon as he arrives at Fort Cumberland, to detach you with two Subalterns, three trusty Sergeants, three Corporals, one Drummer, and sixty private men to the South-Branch; to protect the Inhabitants of that place.
With this Detachment you are to proceed to Colonel Vanmeeters on the South Branch; and when you arrive there, you are to summon all the chief men of that place to meet you, and agree with you on the most proper place to erect a Fort, to protect

the inhabitants. You must build the Fort as large as those on Patterson’s Creek, and the same model; taking care not to build any thing that you think will be expensive to the Country.
As this work is intended entirely to defend the inhabitants of the place; there is no doubt they will assist all in their power.
Tools they must supply you with; for we can get them no where. So soon as this Fort is finished (if you do not receive orders to the contrary) you are to leave one Subaltern, one Sergeant, and fifteen private men to Garrison it; and proceed about fifteen or twenty miles higher up the Branch; and there; in the most proper place which you and the Inhabitants can pitch upon, erect another Fort of the same dimensions.
You are to be very exact in paying your men, and to take two Receipts from them; one for your own satisfaction; the other to be transmitted to me, or the Pay master in my absence, at Fort Cumberland, every pay-day. If your men want any necessaries, you are to draw upon the Quarter-Master of the Regiment. Those you deliver the men, are to be stopped from the next pay. You will not be liable to pay for any necessaries, which you deliver to any man, if he should desert, or die; unless it can be made appear it is lost by negligence.
All leisure hours are to be employed in exercising and disciplining your men; this must by no means be omitted. The Commissary will furnish you with provisions, &c.
The Roll of your Company is to be called three times every day; and every step taken to prevent desertion: but in case any of your men should desert, you are immediately to send in pursuit of them; and use the utmost of your endeavours to apprehend them. If you find that the plan of the Forts on Patterson’s Creek, will be too tedious to erect (as the Bastions are of hewn logs) you are to make the whole a Stockade.
